DETAILED ACTION
The finality of the rejection of the last Office action, mailed November 2, 2021, is withdrawn and the Office action has been vacated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill (US 1,349,344).
As to claim 1, O’Neill discloses a connector for interlocking components, the connector comprising: 
a body 2 extending along a longitudinal axis, the body comprising a front surface, a rear end 3 axially opposite the front surface for mounting to a first component b, a radially outer surface 2 extending along the axis between the front surface and the rear end for supporting a second component a, and an internal chamber 5 having a first entry A open to the front surface and a second entry 6 open to the outer surface (Figure 3 reprinted below with annotations), the chamber bounded laterally by a planar first surface and a planar second surface spaced laterally apart from the planar first surface; 
a lever seated in the chamber, the lever comprising a tab 8 projecting out from the first entry and a latch 9 adjacent the second entry, the tab movable relative to the body for pivoting the lever between a lock position in which the latch projects radially out from the second entry for retaining the second component axially intermediate the latch B extending through the chamber between the tab and the latch, the central portion laterally intermediate and adjacent the planar first and second surfaces for inhibiting lateral movement of the lever; and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image1.png
    88
    187
    media_image1.png
    Greyscale
a spring 11 seated in the chamber for biasing the lever into the lock position, the spring laterally intermediate and adjacent the planar first and second surfaces for inhibiting lateral movement of the spring (Figures 1-5).  
[AltContent: textbox (D)][AltContent: textbox (C)]

As to claims 2 and 16, O’Neill discloses a connector wherein each of the planar first surface and the planar second surface extends continuously from the first entry A to the second entry 6 (Figure 3).  
As to claims 3 and 17, O’Neill discloses a connector wherein the chamber 5 is bounded from below by a floor surface 7 opposite the second entry 6, and each of the planar first surface and the planar second surface extends continuously from the floor surface to the second entry (Figure 3).  
7 is generally planar, and the spring 11 comprises a flat base C generally parallel and in engagement with the floor surface and an arm D extending from the base for pushing the lever B toward the lock position (Figure 3).  
As to claim 5, O’Neill discloses a connector wherein the chamber 5 comprises a passage extending axially into the body 2 from the first entry A toward the rear end of the body, the passage bounded laterally by the planar first and second surfaces (Figure 3).  
As to claim 6, O’Neill discloses a connector wherein the passage 5 has a generally rectangular cross section that is orthogonal to the axis (Figures 3-5).
As to claim 7, O’Neill discloses a connector wherein the cross section is generally constant along the axis (Figure 3).  
As to claims 8 and 18, O’Neill discloses a connector wherein the planar first surface and the planar second surface are generally parallel with one another and spaced laterally apart from one another by a chamber width (Figures 3-5).
As to claim 9 and 19, O’Neill discloses a connector wherein the central portion B of the lever has a lever lateral extent between laterally opposite lever outer surfaces, and the lever lateral extent is at least 80% of the chamber width (Figures 3-5).  
As to claim 10, O’Neill discloses a connector wherein the lever lateral extent is at least 90% of the chamber width (Figures 3-5).  
As to claim 12, O’Neill discloses a connector wherein the spring 11 has a spring lateral extent between laterally opposite spring outer surfaces, and the spring lateral extent is at least 80% of the chamber width (Figures 3-5).  
 (Figures 3-5).  
As to claim 15, O’Neill discloses a connector for interlocking components, the connector comprising: 
a body 2 extending along a longitudinal axis, the body comprising a front surface, a rear end 3 axially opposite the front surface for mounting to a first component a, a radially outer surface 2 extending along the axis between the front surface and the rear end for supporting a second component b, and an internal chamber 5 having a first entry A open to the front surface and a second entry 6 open to the outer surface, the chamber bounded laterally by a planar first surface and a planar second surface spaced laterally apart from the planar first surface; and 
a lever seated in the chamber, the lever comprising a tab 13 projecting out from the first entry and a latch 8 adjacent the second entry, the tab movable relative to the body for pivoting the lever between a lock position in which the latch projects radially out from the second entry for retaining the second component axially intermediate the latch and the rear end of the body, and a release position in which the latch is retracted into the chamber for permitting sliding of the second component past the latch, the lever comprising a central portion B extending through the chamber between the tab and the latch, the central portion laterally intermediate and adjacent the planar first and second surfaces for inhibiting lateral movement of the lever (Figures 1-5).  
As to claim 20, O’Neill discloses a connector comprising: 
a body 2 comprising a front surface, a rear end 3, an outer surface 2 extending between the front surface and the rear end, and an internal chamber 5 having a first A open to the front surface and a second entry 6 open to the outer surface, the chamber bounded laterally by a planar first surface and a planar second surface spaced laterally apart from the planar first surface; and 
a lever seated in the chamber, the lever comprising a tab 13 projecting out from the first entry and a latch 8 adjacent the second entry, the tab movable relative to the body for moving the lever between a lock position in which the latch projects out from the second entry, and a release position in which the latch is retracted into the chamber, the lever being biased to the lock position, the lever comprising a central portion B extending through the chamber between the tab and the latch, the central portion laterally intermediate the planar first and second surfaces for inhibiting lateral movement of the lever (Figures 1-5).  
As to claim 21, O’Neill discloses a connector wherein the spring 11 is held vertically captive between and is in engagement with the floor surface 7 and an underside of the lever B, and wherein the chamber 5 is bounded axially by an endwall surface E axially opposite the first entry A, and the spring 11 is held axially captive between and is in engagement with the endwall surface and the lever (Figures 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill in view of Inoue (US 5,400,870).
As to claim 22, O’Neill discloses a connector wherein the floor surface 7 is generally planar, and the spring 11 comprises a flat base C in engagement with and extending along the floor surface generally parallel with the axis between a first end positioned toward the lever and a second end spaced rearwardly from the first end toward the rear end 3 of the body 2, and the spring has an arm D extending from the first end of the flat base upwardly and forwardly toward the lever B for engagement with an underside thereof for biasing the lever toward the lock position (Figures 1-5).
O’Neill discloses a connector wherein the spring arm extends from the first end of the flat base of the spring; instead of the spring arm extending from the second end of the flat base.   
Inoue teaches a connector wherein a spring arm extends from the second end of a flat base of a spring 4 (Figure 4).  Inasmuch as the references disclose springs comprising an arm extending from the first end of a flat base of the spring and springs comprising an arm extending from the second end of a flat base of the spring as art recognized structural and functional equivalents for providing a resilient biasing force, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Response to Arguments
Applicant’s arguments, filed October 19, 2021, with respect to the rejection(s) of claims 1-10, 12, 13 and 15-22 under 35 USC 103 in light of Jackson (US 3,091,485) in view of Kuramoto et al. (US 4,348,790) have been fully considered and are persuasive.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

01/06/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619